Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  159489                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  AMY LAYMAN and JOSEPH LAYMAN,                                                                        Richard H. Bernstein
          Plaintiffs-Appellees,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159489
                                                                    COA: 345799
                                                                    Genesee CC: 16-107034-NH
  MICHAEL G. SHAHEEN, D.O., and
  MICHAEL G. SHAHEEN, D.O., P.C.,
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 20, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2019
           p0911
                                                                               Clerk